DETAILED ACTION
This action is responsive to the following communication: the response filed on 10/8/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 19-20 are cancelled; 1-18 are pending.

Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein during a memory write operation: each corresponding first MUX transistor coupled to a memory cell being written to a first resistive state is utilized as a source follower to control a voltage of a node of a resistive storage element of the memory cell; each corresponding first MUX transistor coupled to a memory cell being written to a second resistive state is not utilized as a source follower to control a voltage of a node of the resistive storage element of the memory cell.
With respect to independent claim 16 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first voltage regulator includes a transistor having a first current electrode coupled to the first power supply terminal, 
The allowable claims are supported in at least fig. 1-5 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824